DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2011/0150403 by Kachmar et al. in view of U.S. PGPub 2004/0096166 by Rossi et al.
Regarding claim 1, Kachmar teaches an optical fiber cable (Fig. 1) comprising:
an optical fiber (14);
a tight buffer layer (16) that surrounds the optical fiber;
a strengthening element (18) that surrounds the tight buffer layer;
an inner jacket (20) that surrounds the strengthening element; and 
an outer jacket (22) that surrounds the inner jacket, the outer jacket comprising a second material having a Shore D hardness of at least 40 (at least 85, [0034]), wherein the first material is different from the second material ([0031], [0034]).

Regarding claim 2, Kachmar further teaches the strengthening element comprises a layer of a plurality of aramid yarn strands located in a region between an outer surface of the tight buffer layer and an inner surface of the inner jacket, wherein an inner surface of the outer jacket is directly bonded to an outer surface of the inner jacket, and wherein an outer surface of the outer jacket defines the outer-most surface of the cable. ([0019], [0028])
Regarding claims 3, 4, Kachmar further teaches the second material comprises a modulus of elasticity of at least 100 mPa ([0034], Nylon has a modulus of elasticity of at least 1700-1800 MPa, as evidenced by attached Dinsmore technical data of Nylon 12).
Regarding claim 5, Rossi suggests the first material comprises a coefficient of thermal expansion of no more than 15 ppm/°C (brought to zero to improve the properties of the jacket by decreasing the jacket's shrinkage after aging and reduce the effect on performance of the cable due to attenuation or other stress effects).
Regarding claim 6, Kachmar further teaches the second material comprises a Shore D hardness of at least 45 (at least 85).
Regarding claim 7, Rossi suggests the first material comprises a coefficient of thermal expansion of no more than 12 ppm/°C (brought to zero to improve the properties of the jacket by decreasing the 
Regarding claim 8, Kachmar further teaches the second material comprises a Shore D hardness of at least 48 (at least 85).
Regarding claim 9, Rossi suggests the first material comprises a coefficient of thermal expansion of no more than 10 ppm/°C (brought to zero to improve the properties of the jacket by decreasing the jacket's shrinkage after aging and reduce the effect on performance of the cable due to attenuation or other stress effects).
Regarding claim 10, Kachmar further teaches the second material comprises a Shore D hardness of at least 50 (at least 85).
Allowable Subject Matter
Claims 11-20 are allowed.  Prior art of record fails to teach or suggest a fiber optic cable having an attenuation coefficient change less than 0.05 dB/km at 1550 nm wavelength when undergoing the prescribed testing cycles of temperatures and durations, when considered in view of the rest of the limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB2159296A discloses a cable with low CTE layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/Primary Examiner, Art Unit 2883